Case: 12-14318    Date Filed: 08/06/2013   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                        ___________________________

                                No. 12-14318
                            Non-Argument Calendar
                        ___________________________

                        Docket No. 3:11-cr-00105-RV-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GABINO ORTIZ, JR.,
a.k.a. Gabino Ortiz-Valencia,

                                                             Defendant-Appellant.


                      ______________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                     _______________________________

                                (August 6, 2013)



Before MARCUS, KRAVITCH, and EDMONDSON, Circuit Judges.
               Case: 12-14318      Date Filed: 08/06/2013     Page: 2 of 3


PER CURIAM:



       Gabino Ortiz, Jr. appeals his total 228-month sentence, imposed after he

pleaded guilty to one count of conspiracy to distribute and possess with intent to

distribute 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(ii), and 846 (Count 1), one count of possession with intent to distribute

500 grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(ii),

and 18 U.S.C. § 2 (count 2), one count of possession of a firearm by an illegal

alien, in violation of 18 U.S.C. §§ 922(g)(5)(A) and 924(a)(2) (Count 3), and one

count of possession or use of a counterfeit resident alien card, in violation of 18

U.S.C. § 1546(a) (Count 4).

       The appeal presents this issue:

       Whether the district court and the government violated U.S.S.G. § 1B1.8 by
       setting Ortiz’s base offense level on the basis of a drug quantity that he and
       his codefendant father independently disclosed pursuant to their cooperation
       agreements with the government: an issue not raised in the district court by
       an objection.

Because the evidence showed that the drug quantity attributed to Ortiz, Jr. was

derived independently from a codefendant (Ortiz, Jr.’s father) and not from

statements Ortiz, Jr. gave as part of his plea and cooperation agreement, the district

court -- to say the least -- did not plainly err in its attribution of drug quantity to

Ortiz, Jr.; U.S.S.G. § 1B1.8 was not violated. For background, see United States

                                             2
             Case: 12-14318    Date Filed: 08/06/2013   Page: 3 of 3


v. Pham, 463 F.3d 1239, 1244 (11th Cir. 2006) (evidence of drug quantity obtained

from independent source: codefendant).

      AFFIRMED.




                                         3